O’NIELL, C. J.
This ease presents only questions of fact. It is a suit for divorce, founded upon a judgment of separation from bed and board, and upon the averment that the parties have not become reconciled during the year of the separation.
Defendant answered that the judgment of separation from bed and board, which was taken by default, was. obtained by fraud and misrepresentation on the part of her husband, persuading her not to oppose the suit, and saying it was only for a separation of property. She made the further answer that, for a period exceeding nine months, during the year after the judgment of separation was rendered, her husband cohabited with her frequently as his wife, assuring her that the marital relation was not affected by the court proceedings.
The district judge had only to decide whether .he should believe the testimony of the plaintiff or that of the defendant. Her testimony was corroborated, and made quite plausible, by circumstances which need not be mentioned here. The district judge was better qualified than we are to decide the question of veracity. He decided in favor of the defendant, and we have no reason to reverse his judgment.
The judgment is affirmed at appellant’s cost.
OVERTON, J., recused.